Exhibit 10.1

INDEMNITY AGREEMENT

(the “Agreement”)

THIS AGREEMENT is made as of [date] (the “Effective Date”).

BETWEEN:

MITEL NETWORKS CORPORATION, a corporation

governed by the laws of Canada, (the “Corporation”)

- and -

[Name], an individual principally resident in the City of [Place]

(the “Indemnified Party”)

RECITALS:

 

A. The Indemnified Party is or has been a duly elected or appointed director or
officer of the Corporation.

 

B. The Corporation considers it desirable and in the best interests of the
Corporation to enter into this Agreement to set out the circumstances and manner
in which the Indemnified Party may be indemnified in respect of certain
liabilities or expenses which the Indemnified Party may incur as a result of
acting or continuing to act as a director or officer of the Corporation.

 

C. The Indemnified Party has agreed to serve or to continue to serve as a
director or officer of the Corporation subject to the Corporation providing the
Indemnified Party with an indemnity against certain liabilities and, in order to
induce the Indemnified Party to serve and to continue to so serve, the
Corporation has agreed to provide the indemnity as set out in this Agreement.

 

D. The by-laws of the Corporation contemplate that the Indemnified Party may be
indemnified in certain circumstances.

THEREFORE, the Parties agree as follows:

ARTICLE 1

DEFINITIONS AND PRINCIPLES OF INTERPRETATION

 

1.1 Definitions

Whenever used in this Agreement, the following words and terms shall have the
meanings set out below:



--------------------------------------------------------------------------------

 

- 2 -

  (a) “Act” means the Canada Business Corporations Act, as the same exists on
the date hereof or may hereafter be amended;

 

  (b) “Agreement” means this agreement, including all schedules, and all
amendments or restatements as permitted, and references to “Article” or
“Section” mean the specified Article or Section of this Agreement;

 

  (c) “Business Day” means any day, other than a Saturday or a Sunday, on which
Royal Bank of Canada in Ottawa, Ontario is open for commercial banking business
during normal business hours;

 

  (d) “Claim” includes any civil, criminal, administrative or investigative or
other proceeding of any nature or kind in which the Indemnified Party is
involved because of the Indemnified Party’s association with the Corporation;

 

  (e) “Losses” includes all costs, charges, expenses, losses, damages, fees
(including any legal, professional or advisory fees or disbursements),
liabilities, amounts paid to settle or dispose of any Claim or satisfy any
judgment, fines, penalties or liabilities, without limitation, and whether
incurred alone or jointly with others, including any amounts which the
Indemnified Party may reasonably suffer, sustain, incur or be required to pay in
respect of the investigation, defence, settlement or appeal of or preparation
for any Claim or in connection with any action to establish a right to
indemnification under this Agreement, and for greater certainty, includes all
taxes, interest, penalties and related outlays of the Indemnified Party arising
from any indemnification of the Indemnified Party by the Corporation pursuant to
this Agreement; and

 

  (f) “Parties” means the Corporation and the Indemnified Party collectively and
“Party” means any one of them.

 

1.2 Certain Rules of Interpretation

In this Agreement:

 

  (a) Governing Law – This Agreement is a contract made under and shall be
governed by and construed in accordance with the laws of the Province of Ontario
and the federal laws of Canada applicable in the Province of Ontario. The
Parties hereby irrevocably submit and attorn to the exclusive jurisdiction of
the courts of the Province of Ontario with respect to all matters arising out of
or relating to this Agreement and all matters, agreements or documents
contemplated by this Agreement. The Parties hereby waive any objections they may
have to the venue being in such courts including, without limitation, any claim
that any such venue is in an inconvenient forum.

 

  (b) Headings – Headings of Articles and Sections are inserted for convenience
of reference only and shall not affect the construction or interpretation of
this Agreement.



--------------------------------------------------------------------------------

 

- 3 -

  (c) Number – Unless the context otherwise requires, words importing the
singular include the plural and vice versa.

 

  (d) Severability – If, in any jurisdiction, any provision of this Agreement or
its application to any Party or circumstance is restricted, prohibited or
unenforceable, such provision shall, as to such jurisdiction, be ineffective
only to the extent of such restriction, prohibition or unenforceability without
invalidating the remaining provisions of this Agreement and without affecting
the validity or enforceability of such provision in any other jurisdiction or
without affecting its application to other Parties or circumstances.

 

  (e) Entire Agreement – This Agreement constitutes the entire agreement between
the Parties and sets out all the covenants, promises, warranties,
representations, conditions and agreements between the Parties in connection
with the subject matter of this Agreement and supersedes all prior agreements,
understandings, negotiations and discussions, whether oral or written,
pre-contractual or otherwise. There are no covenants, promises, warranties,
representations, conditions or other agreements, whether oral or written,
pre-contractual or otherwise, express, implied or collateral, between the
Parties in connection with the subject matter of this Agreement except as
specifically set forth in this Agreement.

ARTICLE 2

OBLIGATIONS

 

2.1 Obligations of the Corporation

 

  (a) General Indemnity – Except in respect of an action by or on behalf of the
Corporation to procure a judgment in its favour against the Indemnified Party,
or except as otherwise provided herein, the Corporation agrees to indemnify and
hold the Indemnified Party harmless to the fullest extent permitted by law,
including but not limited to the indemnity under the Act, from and against any
and all Losses which the Indemnified Party may reasonably suffer, sustain, incur
or be required to pay in respect of any Claim, provided that the indemnity
provided for in this Section 2.1(a) will only be available if:

 

  (i) the Indemnified Party was acting honestly and in good faith with a view to
the best interests of the Corporation;

 

  (ii) in the case of a criminal or administrative action or proceeding that is
enforced by monetary penalty, the Indemnified Party had reasonable grounds for
believing that the Indemnified Party’s conduct was lawful; and

 

  (iii) in so acting, the Indemnified Party was not in breach of the Indemnified
Party’s obligations hereunder.



--------------------------------------------------------------------------------

 

- 4 -

  (b) Indemnity as of Right – Notwithstanding anything in this Agreement, the
Indemnified Party is entitled to an indemnity from the Corporation in respect of
all costs, charges and expenses reasonably incurred by the Indemnified Party in
connection with the defence of any Claim, if the Indemnified Party:

 

  (i) was not judged by the court or other competent authority to have committed
any fault or omitted to do anything that the Indemnified Party ought to have
done; and

 

  (ii) fulfils the conditions set out in Sections 2.1(a)(i) and 2.1(a)(ii)
above.

 

  (c) Derivative Claims – In respect of any action by or on behalf of the
Corporation to procure a judgment in its favour against the Indemnified Party,
in respect of which the Indemnified Party is made a party because of the
Indemnified Party’s association with the Corporation, the Corporation shall make
application, at its expense, for the approval of a court of competent
jurisdiction to advance monies to the Indemnified Party for costs, charges and
expenses reasonably incurred by the Indemnified Party in connection with such
action and to indemnify and save harmless the Indemnified Party for such costs,
charges and expenses of such action provided the Indemnified Party fulfils the
conditions set out in Sections 2.1(a)(i) and 2.1(a)(ii) above and provided that
such advance or indemnification is not prohibited under any applicable statute
and provided the Indemnified Party shall repay such funds advanced if the
Indemnified Party ultimately does not fulfil the conditions set out in Sections
2.1(a)(i) and 2.1(a)(ii) above.

 

  (d) Incidental Expenses – The Corporation shall pay or reimburse the
Indemnified Party for the Indemnified Party’s reasonable and necessary travel,
lodging or accommodation costs, charges or expenses paid or incurred by or on
behalf of the Indemnified Party in carrying out the Indemnified Party’s duties
as a director or officer of the Corporation.

 

  (e) Specific Indemnity for Statutory Obligations – Without limiting the
generality of the preceding Sections 2.1(a) through 2.1(d) of this Agreement,
the Corporation agrees, to the extent permitted by law, to indemnify and save
the Indemnified Party harmless from and against any and all costs, charges,
expenses, fees, damages or liabilities arising by operation of statute and
incurred by or imposed upon the Indemnified Party in relation to the affairs of
the Corporation in the Indemnified Party’s capacity as a director or officer
thereof, including but not limited to all statutory obligations to creditors,
employees, suppliers, contractors, subcontractors, and any government or any
agency or division of any government, whether federal, provincial, state,
regional or municipal, provided that the indemnity provided for in this
Section 2.1(e) will only be available if the Indemnified Party fulfils the
conditions in Sections 2.1(a)(i) and 2.1(a)(ii) above.

 

  (f)

Partial Indemnification – If the Indemnified Party is determined to be entitled
under any provisions of this Agreement to indemnification by the Corporation for
some or a portion of the Losses incurred in respect of any Claim but not for the
total amount thereof, the Corporation shall nevertheless indemnify the



--------------------------------------------------------------------------------

 

- 5 -

Indemnified Party for the portion thereof to which the Indemnified Party is
determined by a court of competent jurisdiction to be so entitled.

 

  (g) Advance of Expenses – Subject to Section 2.1(c) of this Agreement, the
Corporation may, at the request of the Indemnified Party, advance to the
Indemnified Party sufficient funds, or arrange to pay on behalf of or reimburse
the Indemnified Party for any costs, charges or expenses, reasonably incurred by
the Indemnified Party in investigating, defending, appealing, preparing for,
providing evidence in or instructing and receiving the advice of the Indemnified
Party’s counsel or other professional advisors in regard to any Claim or other
matter for which the Indemnified Party may be entitled to an indemnity or
reimbursement hereunder, and such amounts shall be treated as a non-interest
bearing advance or loan to the Indemnified Party, pending approval of the
Corporation and a court of competent jurisdiction (if required), to the payment
thereof as an indemnity and provided that the Indemnified Party fulfils the
conditions set out in Sections 2.1(a)(i) and 2.1(a)(ii) above. In the event it
is ultimately determined by a court of competent jurisdiction that the
Indemnified Party did not fulfil the conditions set out in Sections 2.1(a)(i)
and 2.1(a)(ii) above, or that the Indemnified Party was not entitled to be fully
so indemnified, such loan or advance, or the appropriate portion thereof shall,
upon written notice of such determination being given by the Corporation to the
Indemnified Party detailing the basis for such determination, be repayable on
demand and shall bear interest from the date of such notice at the prime rate
prescribed from time to time by Royal Bank of Canada.

 

2.2 Notice of Proceedings

The Indemnified Party shall, as a condition precedent to the Indemnified Party’s
right to be indemnified under this Agreement, give notice in writing to the
Corporation as soon as practicable upon being served with any statement of
claim, writ, notice of motion, indictment, subpoena, investigation order or
other document commencing, threatening or continuing any Claim involving the
Corporation or the Indemnified Party which may result in a claim for
indemnification under this Agreement, and the Corporation agrees to give the
Indemnified Party notice in writing as soon as practicable upon it being served
with any statement of claim, writ, notice of motion, indictment, subpoena,
investigation order or other document commencing or continuing any Claim
involving the Indemnified Party. Such notice shall include a description of the
Claim or threatened Claim, a summary of the facts giving rise to the Claim or
threatened Claim and, if possible, an estimate of any potential liability
arising under the Claim or threatened Claim. Failure by the Indemnified Party to
so notify the Corporation of any Claim shall not relieve the Corporation from
liability under this Agreement except to the extent that the failure materially
prejudices the Corporation.

 

2.3 Subrogation

Promptly after receiving written notice from the Indemnified Party of any Claim
or threatened Claim (other than a Claim by or on behalf of the Corporation to
procure a judgment in its favour against the Indemnified Party), the Corporation
may, and upon the written request of the Indemnified Party shall, by notice in
writing to the Indemnified Party, in a timely manner assume



--------------------------------------------------------------------------------

 

- 6 -

conduct of the defence thereof and retain counsel on behalf of the Indemnified
Party who is reasonably satisfactory to the Indemnified Party, to represent the
Indemnified Party in respect of the Claim. On delivery of such notice by the
Corporation, the Corporation shall not be liable to the Indemnified Party under
this Agreement for any fees and disbursements of counsel the Indemnified Party
may subsequently incur with respect to the same matter. In the event the
Corporation assumes conduct of the defence on behalf of the Indemnified Party,
the Indemnified Party hereby consents to the conduct thereof and of any action
taken by the Corporation, in good faith, in connection therewith, and the
Indemnified Party shall fully cooperate in such defence including, without
limitation, the provision of documents, attending examinations for discovery,
making affidavits, meeting with counsel, testifying and divulging to the
Corporation all information reasonably required to defend or prosecute the
Claim.

 

2.4 Settlement of Claim

No admission of liability in respect of a Claim shall be made by the Indemnified
Party without the prior written consent of the Corporation and the Corporation
shall not be liable for any settlement of any Claim made without its prior
written consent.

ARTICLE 3

MISCELLANEOUS

 

3.1 Continuance

The Corporation shall give to the Indemnified Party 15 days’ notice of any
application by the Corporation for a certificate of continuance in any
jurisdiction, indicating the jurisdiction in which it is proposed that the
Corporation will be continued and the proposed date of continuance. Upon receipt
of such notice, the Indemnified Party may require the Corporation to agree to
such amendments to this Agreement as the Indemnified Party, acting reasonably,
considers necessary or desirable in order to provide the Indemnified Party with
a comprehensive indemnity under the laws of the proposed jurisdiction of
continuance.

 

3.2 Corporation and Indemnified Party to Cooperate

The Corporation and the Indemnified Party shall, from time to time, provide such
information and cooperate with the other, as the other may reasonably request,
in respect of all matters under this Agreement.

 

3.3 Effective Time

This Agreement shall be deemed to have effect as and from the first date that
the Indemnified Party became a director or officer of the Corporation.



--------------------------------------------------------------------------------

 

- 7 -

3.4 Insolvency

The liability of the Corporation under this Agreement shall not be affected,
discharged, impaired, mitigated or released by reason of the discharge or
release of the Indemnified Party in any bankruptcy, insolvency, receivership or
other similar proceeding of creditors.

 

3.5 Multiple Proceedings

No action or proceeding brought or instituted under this Agreement and no
recovery pursuant thereto shall be a bar or defence to any further action or
proceeding which may be brought under this Agreement.

ARTICLE 4

GENERAL

 

4.1 Term

This Agreement shall survive until six years after the Indemnified Party has
ceased to act as a director or officer of the Corporation.

 

4.2 Assignment

Neither Party may assign this Agreement or any rights or obligations under this
Agreement without the prior written consent of the other Party. This Agreement
shall enure to the benefit of and be binding upon the Parties and the heirs,
executors and administrators and other legal representatives of the Indemnified
Party and the successors and permitted assigns (including any successor by
reason of amalgamation) of the Corporation.

 

4.3 Amendments and Waivers

No supplement, modification, amendment or waiver or termination of this
Agreement and, unless otherwise specified, no consent or approval by any Party,
shall be binding unless executed in writing by the Party to be bound thereby.
For greater certainty, the rights of the Indemnified Party under this Agreement
shall not be prejudiced or impaired by permitting or consenting to any
assignment in bankruptcy, receivership, insolvency or any other creditor’s
proceedings of or against the Corporation or by the winding-up or dissolution of
the Corporation.

 

4.4 Notices

Any notice, consent or approval required or permitted to be given in connection
with this Agreement (in this Section referred to as a “Notice”) shall be in
writing and shall be sufficiently given if delivered (whether in person, by
courier service or other personal method of delivery), or if transmitted by
facsimile or e-mail:



--------------------------------------------------------------------------------

 

- 8 -

  (a) in the case of a Notice to the Indemnified Party at:

Facsimile:

E-mail:

 

  (b) in the case of a Notice to the Corporation at:

Mitel Networks Corporation

350 Legget Drive

Ottawa, Ontario Canada

K2K 2W7

Attention:         Steven W. Spooner

                          Chief Financial Officer

Facsimile:         (613) 592-7838

E-mail:              steve.spooner@mitel.com

Any Notice delivered or transmitted to a Party as provided above shall be deemed
to have been given and received on the day it is delivered or transmitted,
provided that it is delivered or transmitted on a Business Day prior to 5:00
p.m. local time in the place of delivery or receipt. However, if the Notice is
delivered or transmitted after 5:00 p.m. local time or if such day is not a
Business Day then the Notice shall be deemed to have been given and received on
the next Business Day.

Any Party may, from time to time, change its address by giving Notice to the
other Party in accordance with the provisions of this Section.

 

4.5 Further Assurances

The Corporation and the Indemnified Party shall, with reasonable diligence, do
all such further acts, deeds or things and execute and deliver all such further
documents as may be necessary or advisable for the purpose of assuring and
conferring on the Indemnified Party the rights hereby created or intended, and
of giving effect to and carrying out the intention or facilitating the
performance of the terms of this Agreement or to evidence any loan or advance
made pursuant to Section 2.1(e) hereof.

 

4.6 Independent Legal Advice

The Indemnified Party acknowledges that the Indemnified Party has been advised
to obtain independent legal advice with respect to entering into this Agreement,
that the Indemnified Party has obtained such independent legal advice or has
expressly determined not to seek such advice, and that the Indemnified Party is
entering into this Agreement with full knowledge of the contents hereof, of the
Indemnified Party’s own free will and with full capacity and authority to do so.



--------------------------------------------------------------------------------

 

- 9 -

4.7 Execution and Delivery

This Agreement may be executed by the Parties in counterparts and may be
executed and delivered by facsimile and all such counterparts and facsimiles
together shall constitute one and the same agreement.



--------------------------------------------------------------------------------

 

- 10 -

IN WITNESS OF WHICH the Parties have duly executed this Agreement.

 

MITEL NETWORKS CORPORATION

By:

   

 

  Name: Richard D. McBee   Title:   Chief Executive Officer

 

  Name: Witness to signature of [Name]

       [Name]